431 Pa. 191 (1968)
Basalyga
v.
Hohensee, Appellant.
Supreme Court of Pennsylvania.
Argued April 19, 1968.
July 1, 1968.
Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
*192 Ervin Hohensee, appellant, in propria persona.
No argument was made nor brief submitted for appellee.
OPINION BY MR. CHIEF JUSTICE BELL, July 1, 1968:
On January 28, 1964, plaintiff filed an action in equity against defendant. Subsequently, on December 7, 1967, defendant filed a motion to dismiss on the ground that plaintiff failed to prosecute his case with diligence. On February 14, 1968, the lower court denied defendant's motion to dismiss and from this denial defendant took this appeal. The Order appealed from is clearly interlocutory.
This Court has consistently quashed as premature interlocutory appeals from orders, judgments or decrees which did not constitute a final disposition of the case, unless the appeal was authorized by statute or exceptional circumstances existed. See: Com. v. Sites, 430 Pa. 115, 242 A. 2d 220; Commonwealth v. Byrd, 421 Pa. 513, 517-519, 219 A. 2d 293; Commonwealth v. Kilgallen, 379 Pa. 315, 320, 108 A. 2d 780. Cf. also, O'Donnell v. Bachelor, 425 Pa. 626, 229 A. 2d 755; and Lynch v. Metropolitan Life Insurance Company, 422 Pa. 488, 222 A. 2d 925; and Kine v. Forman, 412 Pa. 163, 194 A. 2d 175.
The order of the lower court is not a final order, it is not appealable by Statute and there are no exceptional circumstances to justify it.
Appeal quashed; costs on appellant.